Order, Supreme Court, New York County (Edward H. Lehner, J.), entered September 30, 2003, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The evidence is insufficient to raise any triable issue as to whether plaintiffs injury was proximately caused by the alleged sidewalk defect retrospectively identified by plaintiff, and while there is evidence that plaintiff’s fall and ensuing injury were attributable to the circumstance that his ankles became entangled in plastic packing material, there is no evidence that defendants were responsible for the presence of those materials on the sidewalk abutting their premises. Concur—Tom, J.P., Saxe, Friedman, Nardelli and Sweeny, JJ.